Case 4:20-cv-00461-JGZ Document 7-1 Filed 12/02/20 Page 1 of 7
11/4/2020             Case 4:20-cv-00461-JGZ Document
                                              USPS.com® - 7-1   Filed 12/02/20
                                                          USPS Tracking® Results Page 2 of 7


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70200090000130765820

   Your item was delivered to the front desk, reception area, or mail room at 12:44 pm on November
   3, 2020 in WASHINGTON, DC 20242.




     Delivered




                                                                                                                       Feedback
   November 3, 2020 at 12:44 pm
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20242

   Get Updates        




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


                                                                                                                 
       Product Information



                                                              See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000130765820%2C                  1/2
11/6/2020             Case 4:20-cv-00461-JGZ Document
                                              USPS.com® - 7-1   Filed 12/02/20
                                                          USPS Tracking® Results Page 3 of 7


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70200090000130765837

   Your item was delivered to an individual at the address at 11:46 am on November 4, 2020 in
   WASHINGTON, DC 20240.




     Delivered




                                                                                                                       Feedback
   November 4, 2020 at 11:46 am
   Delivered, Left with Individual
   WASHINGTON, DC 20240

   Get Updates        




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


                                                                                                                 
       Product Information



                                                              See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000130765837%2C                  1/2
11/6/2020             Case 4:20-cv-00461-JGZ Document
                                              USPS.com® - 7-1   Filed 12/02/20
                                                          USPS Tracking® Results Page 4 of 7


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70200090000130765844

   Your item was delivered at 4:51 am on November 4, 2020 in WASHINGTON, DC 20530.




     Delivered




                                                                                                                       Feedback
   November 4, 2020 at 4:51 am
   Delivered
   WASHINGTON, DC 20530

   Get Updates        




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


                                                                                                                 
       Product Information



                                                              See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70200090000130765844%2C                  1/2
11/6/2020               Case 4:20-cv-00461-JGZ Document
                                                USPS.com® - 7-1   Filed 12/02/20
                                                            USPS Tracking® Results Page 5 of 7


   USPS Tracking
                                               ®                                                   FAQs   




                                                   Track Another Package   +




                                                                                                 Remove   
   Tracking Number: 70200090000130765868

   Your item was delivered to an individual at the address at 11:46 am on November 4, 2020 in
   WASHINGTON, DC 20240.




     Delivered




                                                                                                          Feedback
   November 4, 2020 at 11:46 am
   Delivered, Left with Individual
   WASHINGTON, DC 20240

   Get Updates          




                                                                                                    
       Text & Email Updates


                                                                                                    
       Tracking History


                                                                                                    
       Product Information



                                                          See Less   




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/go/TrackConfirmAction                                                                    1/2
11/2/2020              Case 4:20-cv-00461-JGZ Document
                                               USPS.com® - 7-1   Filed 12/02/20
                                                           USPS Tracking® Results Page 6 of 7


   USPS Tracking
                                             ®                                                    FAQs   




                                                   Track Another Package                 +




                                                                                                Remove   
   Tracking Number: 70200090000130765875

   Your item was delivered to an individual at the address at 7:29 am on November 2, 2020 in
   WASHINGTON, DC 20240.




     Delivered




                                                                                                         Feedback
   November 2, 2020 at 7:29 am
   Delivered, Left with Individual
   WASHINGTON, DC 20240

   Get Updates         




                                                                                                   
       Text & Email Updates


                                                                                                   
       Tracking History


                                                                                                   
       Product Information



                                                                See Less       




                                  Can’t find what you’re looking for?
                          Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/go/TrackConfirmAction!input.action?tLabels=70200090000130765875                         1/2
11/4/2020              Case 4:20-cv-00461-JGZ Document
                                               USPS.com® - 7-1   Filed 12/02/20
                                                           USPS Tracking® Results Page 7 of 7


   USPS Tracking
                                             ®                                                    FAQs   




                                                   Track Another Package                 +




                                                                                                Remove   
   Tracking Number: 70200090000130765899

   Your item was delivered to the front desk, reception area, or mail room at 3:58 pm on November 2,
   2020 in PHOENIX, AZ 85004.




     Delivered




                                                                                                         Feedback
   November 2, 2020 at 3:58 pm
   Delivered, Front Desk/Reception/Mail Room
   PHOENIX, AZ 85004

   Get Updates         




                                                                                                   
       Text & Email Updates


                                                                                                   
       Tracking History


                                                                                                   
       Product Information



                                                                See Less       




                                  Can’t find what you’re looking for?
                          Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/go/TrackConfirmAction!input.action?tLabels=70200090000130765899                         1/2
